Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0102695, filed on 08/21/2019.
Drawings
The drawing submitted on 08/30/2019 is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach the independent claims 1,  14, and 15, “ determine the environment variable corresponding to an utterance time point of the user by using the second sound data, input the environment variable to a weight determination model, obtain weights for speech recognition results that output from the weight determination model, assign one or more weight from among the weights to the first speech recognition results and assign another weight from among the weights to the second speech recognition result, sum weighted first speech recognition results and a weighted second speech recognition result, and generate the final speech recognition results based on the sum.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record LEE (US 2020/0160838 A1) teach: [0074] In operation 250, the speech recognition apparatus selects a target candidate text from the candidate texts based on the first score determined in operation 220 and the second score to which the weight is applied in operation 240. For example, the speech recognition apparatus may select, as the target candidate text from the candidate texts, a candidate text having a greatest sum of the first score and the second score to which the weight is applied. As described above, the speech recognition apparatus may select a target candidate text based on a result of combining the scores. [0089] In another example, the weight determiner 340 may select at least one language model to which a weight is to be applied from the language models 362, 364, and 366 based on the output of the encoder 320, and determine the weight to be applied to the selected language model. In this example, a language model suitable for speech recognition for a type of the speech input 310 may be selected, and thus an accuracy of a result of the speech recognition may be improved. According to an example, the weight determiner 340 may determine the weight only for the selected language model or set, to be 0, a weight to be applied to a language model that is not selected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656